 1

 2
                                                                   'ICED
                                                         CLERK U.S. Dl3TAICT eOURT
 3

 4                                                               ~ - 9 2019
 5                                                      CENTRA    I TRICT O CALIFOR1~11A
                                                       t8Y                      DEPUTY
 6

 7

 8
                               UNITED STATES DISTINCT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,         )      Case No. Z • (~' ~ ~,3q 2-~ - 2

12                     Plaintiff,      )      ORDER OF DETENTION AFTER HEARING
                                .      )         (Fed.R.Crim.P. 32.'1(a)(6)
13               v.                    )           18 U.S.C. ~ 3143(a)
                                                Allegations of Violations of
14   s~~~         J1/~0.(c~y~.Z ~      )        Probation/Supervised Release
                                                        Conditions)
15                     Defendant.      )

16
           On arrest warrant issued by the United States District Court for
17
     the        ~-~C,.P'C                  involving alleged violations of
18
     conditions of probation/supervised release:
19
           1.    The court finds that no condition or combination of
20
                conditions will reasonably assure:
21
                A.     ( D~ the appearance of defendant as required; and/or
22
                B.     (     the safety of any person or the community.
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
. ~.




        1     2.   The Court concludes:

        2          A.   ( ~efendant has failed to demonstrate by clear and

        3                    convincing evidence that he is not likely to pose

        4                    a risk to the safety of any other persons or the

        5                   community.     Defendant poses a risk to the safety

        6                    of other persons or the community based on:

        7

        8

        9

       10

       11

       12          B.   (   Defendant has failed to demonstrate by clear and

       13                   convincing evidence that he is not likely to flee

       14                   if released.    Defendant poses a .flight risk based

       15                   on:

       16

       17'i

       18

       19

       20

       21          IT IS ORDERED that defendant be detained.

       22

       23     DATED:    y~g~ y'

       24

       25                                        0 ORABLE JACQUE     CHOOLJIAN
                                                  ited States Ma i trate Judge
       26

       27

       28

                                             2
